MEMORANDUM**
Juan de Jesus Marin-Morales, a native and citizen of Guatemala, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) denying his motion for reconsideration. The transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”) apply, and we have jurisdiction to review a final order of the BIA pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for abuse of discretion, Padilla-Agustin v. INS, 21 F.3d 970, 973 (9th Cir.1994), overruled on other grounds by Stone v. INS, 514 U.S. 386, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995), and we deny the petition.
Marin-Morales was deported in absentia when he failed to appear at his deportation hearing. The immigration judge denied Marin-Morales’s motion to reopen his deportation proceedings, and the BIA dismissed his appeal. Marin-Morales subsequently moved the BIA to reconsider, and the BIA denied his motion.
The BIA did not abuse its discretion in denying the motion to reconsider because it had fully considered in its initial decision whether Marin-Morales had received legally adequate notice of the deportation hearing. See Padilla-Agustin, 21 F.3d at 977-78; see also 8 C.F.R. § 3.2(b).
We lack jurisdiction to review the BIA’s initial decision dismissing Marin-Morales’s appeal because he did not timely file a petition for review of that decision. See Narayan v. INS, 105 F.3d 1335 (9th Cir. 1997) (order) (pursuant to IIRIRA § 309(c)(4)(C), all petitions for review must be filed within 30 days of the final BIA
*681decision); Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996) (“This statutory time limit is both mandatory and jurisdictional.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.